Citation Nr: 1452581	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to Department of Veterans Affairs (VA) death benefits as the Veteran's surviving spouse.

2.  Entitlement to Department of VA death benefits as the Veteran's surviving spouse.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to June 1942.  He died on June [redacted], 1942 in a Japanese prisoner of war (POW) camp.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that in May 1953, the Board upheld the March 1952 rating decision denying VA death benefits because the Appellant did not qualify as the Veteran's surviving spouse for VA purposes.


FINDINGS OF FACT

1.  A May1953 Board decision denied Department of VA death benefits as the Veteran's surviving spouse.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim for Department of VA death benefits as the Veteran's surviving spouse.

3.  The Appellant and the Veteran were married to each other on March [redacted], 1936 and the Appellant was the Veteran's lawful spouse at the time of his death in June 1942.

4.  The Appellant cohabitated with another man in a husband and wife relationship until his death in March 1977.

CONCLUSIONS OF LAW

1.  The May 1953 Board decision that denied Department of VA death benefits, as the Veteran's surviving spouse, is final.  38 U.S.C.A. § 7105(c) (2014); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a claim for Department of VA death benefits as the Veteran's surviving spouse.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claims of new and material evidence and entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the evidence added to the claims folder since the May 1953 Board denial, the Board finds that additional evidence has been received that is sufficient to reopen the Veteran's claim.  At the time of the May 1953 denial, the Appellant was cohabitating with another man.  Subsequently, the Appellant submitted records showing that the man she had been cohabitating with died in March 1977.  This evidence was not before the Board in May 1953 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Appellant's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the May 1953 decision and the claim must be reopened.

III.  Legal Criteria and Analysis

The Appellant seeks recognition as the surviving spouse of the deceased Veteran for VA death benefit purposes.  The Board notes that the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse or in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.53 (2014).

Furthermore, a surviving spouse means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2014) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b) (2014). For VA benefit purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).

Under 38 C.F.R. § 3.55 (2014), the fact that benefits to a surviving spouse may previously have been barred because her conduct raised an inference of remarriage shall not bar the furnishing of benefits if the relationship is terminated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(8) (2014).  

On or after January 1, 1971, the fact that a surviving spouse has lived with another person and has held himself or herself out openly to the public as the spouse of such other person shall not bar the furnishing of benefits to him or her after he or she terminates the relationship, if the relationship terminated prior to November 1, 1990.  38 C.F.R. § 3.55(a)(5) (2014).

The evidence establishes that the Appellant and the Veteran were legally married on March [redacted], 1936, as proven by a Republic of the Philippines Office of the Civil Registrar record.  The evidence shows that such marriage was never ultimately terminated by a divorce decree.  A General Headquarters Armed Forces of the Philippines Office of the Adjutant General shows that the Veteran served from December 1941 until his death on June [redacted], 1942 as a POW at Camp O'Donnell.

The Appellant admits to cohabitating with another man, although when the date of cohabitation started is somewhat unclear.  Regardless, records from the Local Civil Registrar Office show that the man the Appellant was cohabitating with died on March [redacted], 1977.  The Appellant lived with him after January 1, 1971, but he died prior to November 1, 1990.  As such, this relationship will not bar the Appellant from receiving VA death benefits.  38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53, 3.55 (2014).

Based on the above analysis, the Board views the evidence of record as sufficient to establish that the Appellant is the Veteran's surviving spouse for VA purposes and is therefore eligible to receive Department of VA death benefits.  


ORDER

New and material evidence having been received, the claim for entitlement to Department of Veterans Affairs (VA) death benefits, as the Veteran's surviving spouse, is reopened.

Recognition as the surviving spouse of the Veteran for purposes of the receipt of Department of VA death benefits is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


